Case: 14-11555     Date Filed: 10/28/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-11555
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 9:13-cr-80208-KLR-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TAIWAN LENARD DRIVER,
a.k.a. “Taiwan Martin,”

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 28, 2014)

Before WILSON, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Michael Cohen, appointed counsel for Taiwan Driver in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
              Case: 14-11555    Date Filed: 10/28/2014   Page: 2 of 2


18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Driver’s conviction and

sentence are AFFIRMED.




                                         2